OPINION
By CARPENTER, PJ.:
In this action the plaintiff, Jane Skapura, and her insurer, recovered a judgment in the Municipal Court of Cleveland *198against the defendant, The Cleveland Electric Illuminating Company, for damages to her automobile sustained when an automobile owned by the defendant and driven by one of its employees collided with it while it, was stopped at an intersection waiting for a green light.
From that judgment, the defendant took this appeal on questions of law. At the close of all of the evidence, the defendant moved for a directed verdict and judgment. That motion was overruled, as was one for judgment notwithstanding the verdict. The overrulings of these motions are assigned as errors.
The material facts are undisputed, and as was said in Bauman v. Sincavich, 137 Oh St 21:
“The principle of law here involved is well settled and is not disputed by counsel.”
And the question there was the same as here and is'stated:
“Specifically, is there evidence tending to prove that at the time of the collision the driver of the defendant’s delivery truck (here, automobile) was acting within the scope of his employment?”
This was the only fact question on liability submitted to the jury. The answer to that question will have to be found in an extended set of facts as shown by the evidence.
The defendant is a public utility which generates and distributes electricity in the metropolitan area of Cleveland. The meters of its customers, of which there are approximately 372,000 in that area, are read every month. To do this, it employs sixty-three meter readers. The area is divided into 1947 separately numbered areas or reading routes for each of which there is a book. Included in each book is a street .map of the area and the addresses of all of the meters in it.
At the company office each day there is prepared a schedule covering the work for the next meter reading day, of which there are twenty-one in a month: That schedule is posted and it indicates the number of the reading route assigned to each reader for that day. For the outlying areas and those where meters are so far apart that it is not feasible for the reader to walk, five automobiles (coupes) are maintained by the Company.
The defendant has definite rules and a plan of procedure for its readers to follow. Under them, each morning when meters are to be read, the readers assemble at the office and the posted schedule tells each one the area assignd to him. He then gets his book for that area and, unless it is a remote one to which an automobile has been assigned or one nearby that one, the reader of which is assigned to ride with the one *199assigned to drive an automobile, they are to proceed at once by the most direct public transportation to their respective-areas. (For the expense of transportation, they are reimbursed by the Company.)
The five assigned tó drive automobiles and the five to ride with them are taken to the company, garage where each driver gets the automobile assigned to him and they proceed by the most direct route to their respective areas.
On the morning of the collision, April 28, 1949, reader Arthur Schieman was assigned to an area in the Village of Eastlake, east of Cleveland, and in Lake County, and was one to which an automobile was assigned, and another reader, Erdman, was assigned to ride with him. The Eastlake area was just off from Lake Shore Boulevard, a direct highway from near the garage to the area.
Instead of following that direct route, he digressed from it to East 12th Street and Euclid Avenue, where he picked up two other readers, and then out the Lake Shore Boulevard to a restaurant at East 185th Street, where they stopped for breakfast and picked up a fifth reader and went south on 185th to Euclid Avenue, over two miles, to the area of one of the five, then east on Euclid Avenue to East 222nd Street, the area of another, and north on that street to St. Clair Avenue where the third man was left, then on north to Tracy Avenue where the collision occurred, which was some distance south of Lake Shore Boulevard, his direct route to his assigned area and that of the reader who was assigned to ride with him.
That the collision and resulting damage was caused by the negligence of Schieman is not disputed. He testified that he knew the company rules and that he was supposed to travel by the Boulevard and not to carry any one other than the reader assigned to ride with him. A few days later, for this violation of rules, he was discharged from company service.
In 1913, when the automobile was a new vehicle in our highways, the Supreme Court in syllabus 1 of The White Oak Coal Co. v. Rivoux, Admr. 88 Oh St 18, laid down the general principle that has ruled cases like this, as follows:
“The owner of an automobile is not liable in .an action for damages for injuries to or death of a third person caused by the negligence of an employee in the operation of the automobile, unless it is proven that the employee, at the time was engaged upon his employer’s business, and acting within the scope of his employment.”
In Bauman v. Sincavich, 137 Oh St 21, an employee on a delivery route for the employer digressed to accommodate friends without the consent of the employer.- As in this case, *200the trial court submitted the employment question, and a verdict for plaintiff was returned. That judgment was reversed and final judgment for defendant entered. In that case it was urged that some remote benefit resulted to the employer by the digression to accommodate the friends of the employee.
So in the case at bar, it is now contended, first, that it was not a digression in that Schieman’s area could be reached by going out Euclid Avenue. Whether it could or not is immaterial, he did not stay on that street. When the accident happened he was returning to the prescribed route, the Boulevard.
The main contention of plaintiff is that the digression was in furtherance of the defendant’s business in transporting three of its readers to their reading routes. The evidence does not show how it benefited the employer, either by saving time for its employees or money for their transportation. The inference seems obvious that it was for the accommodation of the friends of Schieman, and perhaps for some social pleasures that were theirs in having breakfast together and the ride.
It is not contended that the conduct of Schieman was not in violation of company rules. With a business as large and intricate as that of the defendant, even in the process of the reading of meters by sixty-three readers, it is obvious that reasonable rules are necessary.
Employee Schieman, at the time and place of the collision, was not “operating the automobile on the defendant’s business, and was not acting within the scope of his employment.”
For these reasons, the motion for a directed verdict made at the close of the evidence should have been granted, and, that not having been done, the motion for judgment notwithstanding the verdict should have been. For these errors, the judgment will be reversed and final judgment entered for the defendant.
Reversed and final judgment. Exc. Order See Journal.
FESS and CONN, JJ, concur.